Case: 19-30702     Document: 00515738873        Page: 1    Date Filed: 02/09/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                               _____________
                                                                            FILED
                                                                      February 9, 2021
                                No. 19-30702
                            consolidated with                          Lyle W. Cayce
                                No. 19-30989                                Clerk
                              _____________

   Priscilla Lefebure,

                                                           Plaintiff—Appellee,

                                      versus

   Samuel D’Aquilla, 20th Judicial District, individually
   and in his official capacity as District Attorney,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-1791


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
         The allegations in this case are sickening. Priscilla Lefebure alleges
   that Barrett Boeker, her cousin’s husband, raped and sexually assaulted her
   on multiple occasions at his home on the grounds of the Louisiana state
   prison where he serves as an assistant warden. Lefebure further alleges that
   Samuel D’Aquilla, the district attorney, conspired with Boeker and others—
   including Boeker’s counsel, a relative of D’Aquilla’s—to prevent her from
Case: 19-30702      Document: 00515738873         Page: 2    Date Filed: 02/09/2021

                                    No. 19-30702
                                  c/w No. 19-30989
   seeking justice for these crimes. It is undisputed that D’Aquilla declined to
   prosecute Boeker. And according to Lefebure, he did not even bother to
   seriously investigate him. In response, she filed this suit against D’Aquilla,
   as well as Boeker and others, on a variety of constitutional and statutory
   claims.
          Under established precedent, however, we have no jurisdiction to
   reach her claims against D’Aquilla, because she has no standing under Article
   III of the Constitution to bring them. As the Supreme Court has instructed,
   “a private citizen lacks a judicially cognizable interest in the prosecution or
   nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619
   (1973). The district court theorized that Linda R.S. does not apply here,
   because Lefebure complains not about the lack of prosecution, but about the
   lack of investigation. But we do not read Linda R.S. the same way. To the
   contrary, Linda R.S. makes clear that “a citizen lacks standing to contest the
   policies of the prosecuting authority when he himself is neither prosecuted
   nor threatened with prosecution.” Id. (emphasis added).
          Not surprisingly, then, every court to our knowledge to have
   addressed this question prior to this case agrees that a crime victim may not
   challenge a prosecutor’s failure to investigate or prosecute his perpetrator.
   Lefebure does not cite any authority to the contrary, either here or before the
   district court—indeed, she did not file a brief in this appeal. Accordingly, we
   have no choice but to reverse and remand with instructions to dismiss the
   complaint for lack of subject matter jurisdiction as to D’Aquilla.
                                         I.
          Forced to evacuate her home in Baton Rouge due to flooding,
   Lefebure resided temporarily with her cousin and her cousin’s husband,
   Boeker. Their home is located on the grounds of the Louisiana State
   Penitentiary, where Boeker serves as an assistant warden.




                                         2
Case: 19-30702      Document: 00515738873           Page: 3   Date Filed: 02/09/2021

                                    No. 19-30702
                                  c/w No. 19-30989
          Lefebure alleges that Boeker raped and sexually assaulted her on
   multiple occasions there. First, he raped her in front of a mirror, where he
   made her watch, while telling her that no one would hear her scream. Later,
   he sexually assaulted her with a foreign object, after picking the lock of the
   room where she was attempting to hide. Afterward, she tried to lock the door
   again, but he again proceeded to pick the lock and blocked her escape.
          Following these repeated assaults, Lefebure received a sexual assault
   examination, revealing bruises, redness, and irritation on her arms, legs, and
   cervix. Boeker was arrested a few weeks later for second degree rape. But no
   indictment or conviction followed.
          According to Lefebure, D’Aquilla, the district attorney for
   Louisiana’s 20th Judicial District, conspired with Boeker as well as West
   Feliciana Parish Sheriff J. Austin Daniel, and Boeker’s defense counsel, a
   relative of the district attorney, to ensure that he would not be properly
   investigated for his crimes.      Specifically, she claims that D’Aquilla
   (1) refused to collect and examine the rape kit; (2) made handwritten notes
   on the police report highlighting only purported discrepancies in Lefebure’s
   account of the events and presented that report to the grand jury; (3) declined
   to meet or speak with her about the alleged assaults before the grand jury
   proceeding; and (4) failed to call various witnesses who could have
   corroborated her version of the events. She further alleges that they gave
   Boeker preferential treatment, low bond, and ultimately ensured that he
   would not be indicted for his alleged assault.
          Lefebure filed suit against D’Aquilla and the others, seeking damages
   and declaratory and injunctive relief. With respect to D’Aquilla, she brought
   various claims under (1) the Equal Protection Clause of the Fourteenth
   Amendment, as well as Article I, Section 3 of the Louisiana Constitution
   (Right to Individual Dignity); (2) the Due Process Clause of the Fourteenth
   Amendment, as well as Article I, Section 2 of the Louisiana Constitution




                                          3
Case: 19-30702      Document: 00515738873            Page: 4   Date Filed: 02/09/2021

                                     No. 19-30702
                                   c/w No. 19-30989
   (Right to Due Process); (3) 42 U.S.C. §§ 1983 and 1985 for civil conspiracy
   to violate civil rights; and (4) 42 U.S.C. § 1983 for abuse of process.
          D’Aquilla filed a motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(1) and 12(b)(6) for, respectively, lack of subject matter
   jurisdiction and failure to state a claim upon which relief can be granted, and
   asserted various defenses.
          The district court granted in part and denied in part D’Aquilla’s
   motion to dismiss. Lefebure v. Boeker, 390 F. Supp. 3d 729, 768 (M.D. La.
   2019). It denied the motion to dismiss under Rule 12(b)(1), finding that
   Lefebure had standing. Id. at 746. It also dismissed some of her claims, and
   rejected many of D’Aquilla’s asserted defenses as to her other claims. Id. at
   747–50, 758, 763, 767–68.
          The district court certified the order for interlocutory appeal under
   28 U.S.C. § 1292(b). D’Aquilla moved in this court for leave to appeal from
   the interlocutory order, and we granted the motion.
          On appeal, Lefebure made four requests to extend her briefing
   deadline, between June and August 2020. We granted each of those requests,
   but then denied her fifth request for an extension. In September, we gave her
   notice that she could submit a motion to file a brief out of time within ten
   days. She declined to respond to our request or file a brief in this appeal, so
   the case was submitted with only D’Aquilla’s brief. Her decision not to
   submit a brief “does not preclude our consideration of the merits” of
   D’Aquilla’s appeal. Hager v. DBG Partners, Inc., 903 F.3d 460, 464 (5th Cir.
   2018). Cf. Fed. R. App. P. 31(c) (an appellee who does not file a brief
   forfeits the right to appear at oral argument).
          We review questions of subject matter jurisdiction de novo. Jones v.
   United States, 625 F.3d 827, 829 (5th Cir. 2010).




                                          4
Case: 19-30702      Document: 00515738873          Page: 5     Date Filed: 02/09/2021

                                     No. 19-30702
                                   c/w No. 19-30989
                                          II.
          It is well established, and the parties do not dispute, that a victim has
   no standing under Article III of the Constitution to bring suit to demand the
   prosecution of his perpetrator. The Supreme Court so held in Linda R.S.
   410 U.S. at 619. And courts, including ours, have consistently enforced this
   same principle. Whether framed as a lack of standing or a lack of any right to
   sue as a matter of substantive law, courts consistently reach the same
   judgment as in Linda R.S.—that plaintiffs may not file suit to secure the
   prosecution of another person. See, e.g., Oliver v. Collins, 914 F.2d 56, 60 (5th
   Cir. 1990) (affirming dismissal of a prison inmate’s claim against the sheriff
   for failing to press criminal charges against correctional officers involved in
   an alleged assault because the plaintiff “does not have a constitutional right
   to have someone criminally prosecuted”). See also, e.g., Del Marcelle v. Brown
   Cty. Corp., 680 F.3d 887, 901 (7th Cir. 2012) (en banc) (Easterbrook, C.J.,
   concurring) (the victim “needs to show how he was injured by what the
   defendants did to him, rather than by what they didn’t do to other people”);
   Parkhurst v. Tabor, 569 F.3d 861, 866 (8th Cir. 2009) (“federal courts have
   maintained the distinction in standing between those prosecuted by the state
   and those who would urge the prosecution of others”); Sattler v. Johnson,
   857 F.2d 224, 227 (4th Cir. 1988) (rejecting claim that crime victims have
   “an enforceable right as a member of the public at large and as a victim to
   have the defendants criminally prosecuted”).
          Lefebure contends that this body of precedent should not bar her suit,
   because her asserted injury is not D’Aquilla’s failure to prosecute but rather
   his failure to investigate Boeker. See, e.g., Lefebure, 390 F. Supp. 3d at 745
   (“[Lefebure] seeks relief for the failure to investigate her claims, for the
   alleged conspiracy with the Sheriff not to investigate her claims, and for the
   alleged long-standing practice, policies and procedures that fostered the
   failure to investigate”).




                                          5
Case: 19-30702      Document: 00515738873          Page: 6     Date Filed: 02/09/2021

                                     No. 19-30702
                                   c/w No. 19-30989
          We disagree. Her theory of the injury is the same: As in Linda R.S.,
   D’Aquilla deprived her of the opportunity to hold Boeker accountable
   through the criminal justice system.
          In fact, Lefebure repeatedly emphasizes her desire to hold Boeker
   accountable throughout her complaint—and in particular, her desire to hold
   him accountable through the criminal justice system. See First Amended
   Complaint & Jury Demand at 2, 7, 16, 21–22, Lefebure v. Boeker, 390 F. Supp.
   3d 729 (M.D. La. 2019) (ECF No. 37) (alleging that D’Aquilla and other
   officials conspired to ensure that Boeker “would not be held accountable for
   his actions,” would be “protect[ed] . . . from prosecution,” “would not be
   convicted of the alleged rapes,” would “walk free,” and would be
   “protect[ed] . . . from criminal liability”). See also Lefebure, 390 F. Supp. 3d
   at 745 (acknowledging that “the alleged failure to investigate was motivated
   by a preference in the prosecutorial outcome”).
          We see no reason why the logic of Linda R.S. would not readily apply
   here. Linda R.S. itself makes clear that “a citizen lacks standing to contest
   the policies of the prosecuting authority when he himself is neither
   prosecuted nor threatened with prosecution.” 410 U.S. at 619 (emphasis
   added). And other courts have likewise uniformly denied relief where the
   victim brought suit to challenge the failure to investigate the perpetrator. See,
   e.g., Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007) (“There is no
   statutory or common law right, much less a constitutional right, to an
   investigation.”). Cf. Sargeant v. Dixon, 130 F.3d 1067, 1069–70 (D.C. Cir.
   1997) (if a person has “an interest in ‘being heard’ by the grand jury,” it is
   “only because” he has an “interest in seeing certain persons prosecuted”—
   which is “not legally cognizable within the framework of Article III” under
   Linda R.S.).
          The district court accordingly erred in concluding otherwise.
                                         ***




                                          6
Case: 19-30702      Document: 00515738873          Page: 7     Date Filed: 02/09/2021

                                     No. 19-30702
                                   c/w No. 19-30989
          Lefebure’s story is one that is shared by too many survivors who have
   been doubly victimized by the horrifying crime of sexual assault—first by
   their assailants, and then again by a criminal justice system that fails to
   enforce the laws on the books. See, e.g., Pierre v. Vannoy, 891 F.3d 224, 229
   (5th Cir. 2018) (reversing district court for its “troubling” decision to release
   convicted child rapist without mentioning, let alone distinguishing,
   governing circuit precedent foreclosing release).
          Moreover, Lefebure’s story is particularly appalling because her
   alleged perpetrator holds a position of significance in our criminal justice
   system as an assistant prison warden. We expect law enforcement officials
   to uphold the law, not to violate it—to protect the innocent, not to victimize
   them. “Nothing is more corrosive to public confidence in our criminal
   justice system than the perception that there are two different legal
   standards—one for the powerful, the popular, and the well-connected, and
   another for everyone else.” United States v. Taffaro, 919 F.3d 947, 949 (5th
   Cir. 2019) (Ho, J., concurring) (discussing lack of prison time for chief deputy
   sheriff in Jefferson Parish despite multiple criminal convictions).
          It is no doubt cold comfort to Lefebure, then, that the legal principles
   we are forced to apply today present no barrier to bringing her own suit
   against her assailant—which she reportedly has already done. For surely she
   expected to have the support of her state’s elected and appointed
   prosecutors, investigators, and other officials in her pursuit of justice. If her
   account is correct, then the system failed her—badly.
          But none of this changes the fact that our court has no jurisdiction to
   reach her claims against the district attorney, who for whatever reason
   declined to help her. We have no choice but to reverse and remand with
   instructions to dismiss the complaint for lack of subject matter jurisdiction as
   to D’Aquilla.




                                          7
Case: 19-30702         Document: 00515738873               Page: 8      Date Filed: 02/09/2021

                                          No. 19-30702
                                        c/w No. 19-30989
   James E. Graves, Jr., Circuit Judge, concurring, joined by Ho, Circuit
   Judge:
            I fully join the majority opinion, but I write to highlight the gravity of
   the allegations against the district attorney.              We recognize that under
   Louisiana law, the district attorney is vested with vast prosecutorial
   discretion and “shall have charge of every criminal prosecution by the state
   in his district, be the representative of the state before the grand jury in his
   district, and be the legal advisor to the grand jury.” La. Const. art. V, §
   26(B). This discretion extends to a determination of “whom, when, and how
   he shall prosecute.” La. Code Crim Proc. art. 61. Yet broad and even
   necessary 1 though that discretion may be, prosecutorial conduct should not
   be an obstacle to crime victims and their pursuit of justice.
            If Lefebure’s allegations are true, then she faced that obstacle here.
   The complaint alleges the following: Neither D’Aquilla nor anyone from his
   office ever met or spoke with Lefebure about the violent crimes she suffered;
   in fact, he told reporters that he was “uncomfortable” speaking with her.
   D’Aquilla and the sheriff refused to collect, examine, and present as evidence
   Lefebure’s rape kit and sexual assault examination to the grand jury. Two
   investigating officers, the nurse who conducted the sexual assault
   examination, and an expert from the coroner’s office that stored the rape kit
   were not called to testify before the grand jury as well, which is commonly
   done in other cases. Further, defense counsel was a relative of D’Aquilla,
   giving support to the allegation that the district attorney conspired with
   Boeker to thwart investigation and prosecution.
            Louisiana has long held that “public officials—and prosecutors in
   particular—are held to a higher standard than ordinary attorneys.” In re


            1
              See Roger A. Fairfax, Jr., Prosecutorial Nullification, 52 B.C. L. Rev. 1243, 1252–
   58 (2011) (explaining factors influencing a prosecutor’s discretion, including resource
   limitations, law enforcement priorities, victim’s needs or wishes, and perceived public
   interest).




                                                 8
Case: 19-30702       Document: 00515738873            Page: 9      Date Filed: 02/09/2021

                                       No. 19-30702
                                     c/w No. 19-30989
   Griffing, 17-0874 (La. 10/18/17), 236 So.3d 1213, 1221–22 (citing In re
   Bankston, 01-2780 (La. 3/8/02), 810 So.2d 1113, 1117–18). “Because the
   prosecutor is given such great power and discretion, he is also charged with
   a high ethical standard.” In re Toups, 00-0634 (La. 11/28/00), 773 So.2d 709,
   715–16. As “an administrator of justice, a zealous advocate, and an officer of
   the court,” the prosecutor has the primary duty “to seek justice.” ABA
   Standards for Criminal Justice 3-1.2 (a)–(b) (4th ed. 2017). A prosecutor
   “should act with diligence and promptness to investigate, litigate, and
   dispose of criminal charges, consistent with the interests of justice and with
   due regard for fairness, accuracy, and rights of the defendant, victims, and
   witnesses.” Id. at 3-1.9(a) (emphasis added). In fact, the 20th Judicial
   District Attorney’s Office (D’Aquilla’s office) recognizes this responsibility
   to victims, as its mission statement prioritizes “provid[ing] comfort and
   restitution to those victims who have been harmed by criminal offenders.” 2
   Further, prosecutors “should not use other improper considerations, such as
   . . . personal considerations, in exercising prosecutorial discretion,” and
   “should not permit [their] professional judgment or obligations to be affected
   by [their] personal . . . relationships.” ABA Standards for Criminal Justice
   3-1.6(a), 3-1.7(f).
          Again, if Lefebure’s allegations regarding the district attorney’s
   conduct are true, then his handling of the matter was substandard and less
   than ethical.     And by (allegedly) engaging in this course of conduct,
   D’Aquilla, who occupies a position of public trust, may have caused
   “inestimable harm to the public’s perception of the legal profession.”
   Bankston, 810 So.2d at 1117–18.




          2
              20th Judicial District Attorney’s Office, http://www.felicianasda.org/ (last
   visited Jan. 27, 2021).




                                             9